Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered July 28, 1987, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s position, the sentence imposed, which was the minimum permissible sentence under the circumstances, did not constitute an improvident exercise of the sentencing court’s discretion (see, People v Suitte, 90 AD2d 80) and did not violate the defendant’s constitutional protections against cruel and inhuman punishment (NY Const, art I, *692§ 5; US Const 8th Amend). In any event, the defendant has no cause to complain since the sentence was the product of a negotiated plea (see, People v Kazepis, 101 AD2d 816). Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.